NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1986-19T2

JOYCE DAMMS g/a/l "S.D."
and S.D.,

          Plaintiffs-Appellants,

v.

SANTA DAMMS,

     Defendant-Respondent.
_________________________

                    Argued telephonically March 24, 2020 –
                    Decided April 15, 2020

                    Before Judges Fisher, Gilson and Rose.

                    On appeal from an interlocutory order of the Superior
                    Court of New Jersey, Law Division, Mercer County,
                    Docket No. L-1278-17.

                    Edward Harrington Heyburn argued the cause for
                    appellant (Gage Fiore LLC, attorneys; Anthony Rocco
                    Fiore, Jr., on the brief).

                    David P. Schroth argued the cause for appellant
                    (Destribats Campbell, LLC, attorneys; David P.
                    Schroth, on the brief).
PER CURIAM

      We granted leave to appeal to consider the effect of defense counsel's:

failure to attend a Rule 4:21A arbitration; failure to oppose a motion to confirm

the arbitration award; and, after being relieved of his earlier mistakes, failure to

file a notice of trial de novo within the time required by court order. In such

matters, judges and lawyers like to invoke the title of one of Shakespeare's early

plays. But we find no humor in defendant's comedy of errors. Indeed, at first

blush, there is a strong tendency to view defendant's situation like the Duke

viewed the condemned Aegeon in the play's first act: "For we may pity though

not pardon thee." William Shakespeare, The Comedy of Errors act I, scene 1

(1594). Yet, like the Duke, we too find in this play's last act a reason to grant

relief and, so, we sustain the trial judge's determination that defense counsel's

errors do not require dismissal.

                                         I

      The complaint in this matter was filed on June 9, 2017. Plaintiff alleged

defendant's negligent supervision, which resulted in the minor plaintiff being

sexually assaulted by her paternal grandfather over the course of several years.

      On May 21, 2019, the trial court sent a notice to counsel scheduling

arbitration, under Rule 4:21A, for July 9, 2019. Neither defendant nor her


                                                                            A-1986-19T2
                                         2
attorney appeared. Defense counsel was in another court, and apparent attempts

to seek an adjournment at that time proved unsuccessful. In the absence of an

appearance by the defense, the arbitrators awarded plaintiff $5,000,000.

Plaintiff's counsel emailed a copy of the award to defense counsel that same

day.1 The next day – July 10, 2019 – plaintiff moved to confirm the arbitration

award. No opposition was filed, and the motion was granted on July 26, 2019.

      Three days later, defendant moved to vacate the confirmation order. In a

supporting certification, defense counsel stated he was in the Third Circuit on

the date of the arbitration and he explained how he attempted to seek an

adjournment. Counsel did not, however, provide an explanation for why an

adjournment was not sought sooner. Defense counsel also asserted that he did

not receive plaintiff's motion to confirm the arbitration award even though it was

electronically filed. Based on these circumstances – and urging the fact that

defendant is an octogenarian and confined to a wheelchair – defense counsel

argued there was good cause for vacating the confirmation order.




1
    On the return date of one of the subsequent motions, defense counsel
acknowledged he electronically received a copy of the arbitration award the day
it was issued: "[Plaintiff's attorney] sent it to me through [sic] telephone while
I was in Philadelphia" at the United States Court of Appeals for the Third
Circuit.
                                                                          A-1986-19T2
                                        3
      The notice for the arbitration was received by defense counsel. Of that,

there is no dispute. There was, however, some lack of clarity as to whether

defense counsel received plaintiff's motion to confirm the arbitration award.

The motion judge determined, on the September 16, 2019 return date, that there

was good cause to vacate the order of confirmation. The judge also determined

that she would not require the parties "to go back to arbitration," but would

instead place the matter on the active trial list. Defense counsel then asked the

judge whether he "should file a [demand for] trial de novo forthwith?" The

judge responded:

            I probably should give you . . . 30 days from this date
            to file a trial de novo. . . . So you'll get, let's see, 30
            days. I don't know if I'll get the order out today, but 30
            days from, probably it's going to be from the 17th,[2] but
            I would urge you to do it much sooner than that.

            [DEFENSE COUNSEL]: I'll have it done this week,
            Judge.

      An order confirming the disposition of the motion was entered on

September 18, 2019.       That order unambiguously stated that: the order

confirming the arbitration award was vacated; defendant was granted leave to



2
  We assume that in saying "probably it's going to be from the 17th," the judge
meant the thirty-day period within which defendant would be permitted to file a
notice for trial de novo would start on September 17, 2019.
                                                                          A-1986-19T2
                                        4
file a notice for a trial de novo; and – in its final paragraph – "[d]efendant shall

file a notice for a trial de novo by October 16, 2019."

      Despite receiving this order, which unmistakably imposed a deadline of

October 16, 2019, defendant filed a notice for trial de novo on October 17, 2019.

Plaintiff viewed that filing as ineffectual in light of the judge's order and again

moved to confirm the arbitration award.

      Defendant opposed plaintiff's renewed confirmation motion and cross-

moved to relax the time frame set in the judge's earlier order. Defense counsel

submitted his own certification in which he asserted that he relied on the judge's

"clear instruction" in her oral opinion that defendant "would get 30 days from

the date of the filed [o]rder, not the date of argument." He argued that the order

should not be given equal weight to the oral decision because the order allowed

only twenty-eight days; since the notice was filed on October 17, 2019 – twenty-

nine days after the date of the order permitting the late filing – defendant argued

he complied with the judge's directions. In defense counsel's own words, he:

            believed he had 30 days from the date of the [o]rder[,]
            which was entered on September 18, 2019[,] and [he]
            did not notice the discrepancy in the [o]rder versus the
            clear statement on the record that counsel would have
            30 days from the entry of the [o]rder.

            The [c]ourt clearly indicated on the record the deadline
            would be 30 days from the entry of the [o]rder.

                                                                            A-1986-19T2
                                         5
      Considering all that had occurred up until this point, the experienced trial

judge's response on the motions' return date was hardly surprising:

            I'm really incredulous about this to tell you the truth.
            [Defendant] got, in my view, pretty extraordinary relief
            when I vacated . . . the order confirming the arbitration
            award because you were actually in a better position
            having not gone to the arbitration than you would have
            been if you had. And, negligence led you to miss the
            30 days, which, you know, I recognize the test was
            different and I gave you the additional time and then,
            you know, I'm just incredulous you didn't do what you
            said you would do, which was file the one piece of
            paper right away. I really don't know what to say.

Ultimately, the judge granted the relief defendant sought but not without first

pointing out how "mind boggling" the situation was. Not only did one error

follow another but, as the judge pointed out, the errors occurred "in a case of

this significance, it[']s an unusual case, it's a huge arbitration award." The judge

candidly acknowledged that prior relief was granted because of those

circumstances out of "concern[] . . . about the impact on this defendant of not

allowing the case to go forward." But – despite the clarity of the written order

– the judge concluded that the late notice should be deemed timely and granted

the relief by way of her November 12, 2019 order.

      The November 12, 2019 order scheduled a January 2020 trial date.

Plaintiff, however, moved for leave to appeal the November 12 order, and we


                                                                            A-1986-19T2
                                         6
granted that motion and accelerated this interlocutory appeal. We affirm but

only on the narrowest of grounds.

                                        II

      The sufficiency of the November 12, 2019 order requires consideration of

the ruling that led to the September 18, 2019 order. We turn to the latter first.

                                        A

      In considering whether to vacate the order that confirmed the arbitration

award, the judge was required at that time to ascertain the reasons – and the

sufficiency of the reasons – for the lack of an appearance by either defendant or

defense counsel at the arbitration. 3   The record is replete with evidence –

including defense counsel's acknowledgement – that notice of the arbitration

date was timely received but mis-diaried by his office. Missing a Rule 4:21A

arbitration has its consequences. Arbitration – while not binding absent further

affirmative acts – is mandatory: "An appearance on behalf of each party is

required at the arbitration hearing." R. 4:21A-4(f).




3
   Defendant's failure to oppose the confirmation motion apparently resulted
from some glitch in the electronic filing system. We have been presented with
no reason to question the judge's determination that there were reasonable
grounds to excuse that failure.
                                                                          A-1986-19T2
                                        7
      Rule 4:21A-4(f) imposes consequences for a failure to appear. When the

party "defending against a claim of damages" – like defendant here – fails to

appear, that "party's pleading shall be stricken, the arbitration shall proceed and

the non-appearing party shall be deemed to have waived the right to demand a

trial de novo." Ibid. This Rule permits relief from the consequences but "only

on motion showing good cause." 4 Ibid.

      We have recognized the difficulty of defining "good cause" with any

precision in this or any other situation. See Del. Valley Wholesale Florist v.

Addalia, 349 N.J. Super. 228, 232 (App. Div. 2002). For that reason, a judge

must assess the reasons offered in explanation for the acts or omissions that led

to the non-appearance in light of the circumstances of the particular case and in

"the context of the purposes of the Court Rule being applied." Ibid. The good

cause standard in Rule 4:21A-4(f) is to be equated with the good cause standard

contained in Rule 4:50-1, so that the reasons offered by the movant in



4
   The motion must be filed within twenty days "of the date of service on the
non-appearing party by the appearing party." Ibid. It is clear that defendant did
not file a motion within twenty days of service of the arbitration award, of which
he was indisputably aware on the day it issued, but the Rule deals only with
relief "from any order entered pursuant" to the Rule, meaning the motion must
be filed within twenty days of service of the order confirming the award. Such
an order was entered on July 26, 2019, and defendant's motion to vacate that
order was filed three days later.
                                                                           A-1986-19T2
                                        8
explanation or mitigation must "be viewed with great liberality, and every

reasonable ground for indulgence is tolerated to the end that a just result is

reached." Ibid. (quoting Marder v. Realty Constr. Co., 84 N.J. Super. 313, 319

(App. Div.), aff'd, 43 N.J. 508 (1964)). We will intervene only when the judge's

decision constitutes an abuse of discretion.

      Defendant's position in seeking relief from the confirmation order was

based on the neglect of her attorney, who claimed his office mis-diaried the

arbitration date and, because of that error, he found himself in another court far

enough away to keep him from appearing once informed that the arbitration was

occurring that day. While our courts have said an attorney's "carelessness and

inadvertence" is insufficient to constitute excusable neglect, Burns v. Belafsky,

326 N.J. Super. 462, 471 (App. Div. 1999), aff’d, 166 N.J. 466, 478 (2001), we

have also repeatedly held that "the sins of the attorney" should not be visited

"upon [the] blameless client," Jansson v. Fairleigh Dickinson Univ., 198 N.J.

Super. 190, 196 (App. Div. 1985). Consequently, "inadvertence of counsel may

justly be deemed to constitute good cause where the delay does not prejudic e

the adverse party and a rational application under the circumstances present

favors a determination that provides justice to the litigant." Burns, 326 N.J.

Super. at 471 (citing Martindell v. Martindell, 21 N.J. 341, 349 (1956)). We


                                                                          A-1986-19T2
                                        9
have applied these standards when, like here, a party neglects to appear for a

Rule 4:21A arbitration. SWH Funding v. Walden Printing Co., 399 N.J. Super.

1, 10 (App. Div. 2008).

      Although counsel's failure to appear was the product of carelessness or

inadvertence, we cannot say that the judge abused her discretion in providing

relief under Rule 4:21A-4(f) when balancing the omission and its impact on

plaintiff with the harm that would result to defendant if the confirmation order

was allowed to stand. Any prejudice to plaintiff was ameliorated by the judge's

award of counsel fees.

                                       B

      But, as we have noted, this was not the end of the parade of errors. Having

been given time to file a notice of trial de novo, defense counsel missed the

filing deadline imposed by the judge by one day. Counsel argued in the trial

court, and argues here, that the deadline was ambiguous because the judge said

something different in her oral decision than was contained in the confirming

order. We reject this argument.

      The judge, in ruling on the time she would allow for counsel to file the

notice, expressed uncertainty about when her order would be entered ("I don't

know if I'll get the order out today," meaning September 16, 2019). She then


                                                                         A-1986-19T2
                                      10
generalized about the amount of time that would be provided ("I probably should

give you . . . 30 days from this date"), estimated the due date ("probably [the

thirty days are] going to be from the 17th"), and cautioned defense counsel to

move quickly ("I would urge you to do it much sooner than that"). The order

was entered two days later, on September 18, 2019, and contained a filing

deadline of October 16, 2019, twenty-eight days after the order's entry.

      Defense counsel received the order in timely fashion but apparently

neglected to read the entire order, since there was no ambiguity about the time

within which the notice of trial de novo had to be filed and yet counsel was

somehow off by a day. His argument in the trial court and here is that he relied

on what the judge said when rendering her oral decision. Again, this was pure

carelessness. The judge was uncertain on September 16 about the precise

deadline because she was uncertain about when the order would be entered.

Considering all that had occurred, one would have expected that the very next

thing counsel did would be to file the notice. Defense counsel even said as much

when he told the judge – after she estimated the amount of time that would be

allowed – "I'll have it done this week, Judge." Despite this expression of good

sense, defense counsel flirted with disaster by pushing things off until what he

thought was the deadline.


                                                                           A-1986-19T2
                                      11
      In considering whether defendant was entitled to relief from the failure to

comply with the September 18, 2019 order, we first reject the notion that the

deadline expressed during an oral decision overrides a different deadline

contained in a memorializing order. We are mindful that when questions arise

about a sentence imposed in a criminal matter, the understanding is that

discrepancies are resolved by resort to the trial judge's "oral pronouncement of

sentence." State v. Rivers, 252 N.J. Super. 142, 147 n.1 (App. Div. 1991). But

that is because the oral pronouncement is "the true source of the sentence" and

the creation of the judgment of conviction is "merely the work of a clerk." State

v. Pohlabel, 40 N.J. Super. 416, 423 (App. Div. 1956).

      In this case, it is obvious that the order would be the work of the judge

and its terms would express what defendant was obligated to do, otherwise why

would the judge have noted uncertainty about when she would be able to "get

the order out." In fact, the order states that it was "prepared by the court"; in

that order, the judge provided the clear and definite terms required by the

essence of her oral ruling, which was only expressed in generalities. Absent the

exception in criminal matters alluded to above, the bench and bar well

understand that "[i]t is only what a court adjudicates, not what it says in an

opinion, that has any direct legal effect." Hayes v. Delamotte, 231 N.J. 373, 387


                                                                         A-1986-19T2
                                      12
(2018) (quoting Suburban Dep't Stores v. City of E. Orange, 47 N.J. Super. 472,

479 (App. Div. 1957)); see also Hughes v. Eisner, 8 N.J. 228, 229 (1951)

(recognizing that appeals "are taken from judgments and not from opinions");

Robinson-Shore Dev. Co. v. Gallagher, 41 N.J. Super. 324, 333 (Ch. Div. 1956)

(holding that the "written or oral conclusions or opinion of a court do not have

the effect of a judgment"), aff'd, 45 N.J. Super. 507 (App. Div. 1957), rev'd on

other grounds, 26 N.J. 59 (1958). So, the controlling directive here was that

which the judge expressed in her order, not the oral decision on which it was

based. And counsel should have understood that.

      We conclude that counsel's misreading of or his failure to notice the date

contained in the timely-received order constituted inadvertence or carelessness,

not much different in degree from the inadvertence and carelessness that caused

him to miss the arbitration.       While in both instances defense counsel's

carelessness was similar, what the court must look for when determining

whether relief is available when a party fails to timely serve a notice of trial de

novo is different.

      As stated above, a party who has failed to appear for an arbitration need

only show "good cause," and there may be times when the interests of justice

permit relief despite the attorney's carelessness or inadvertence. But, when


                                                                           A-1986-19T2
                                       13
failing to timely file a notice of trial de novo, the applicable standard is less

forgiving. The party seeking relief from the consequences of that failure must

show "extraordinary circumstances" and "those circumstances" must be shown

not to have "arise[n] from an attorney's 'mere carelessness' or 'lack of proper

diligence.'" Hartsfield v. Fantini, 149 N.J. 611, 618 (1997) (quoting In re T., 95

N.J. Super. 228, 235 (App. Div. 1967)); see also Wallace v. JFK Hartwyck at

Oak Tree, 149 N.J. 605, 609-10 (1997).5 We view defendant's failure to file the

notice of trial de novo within the time set forth in the September 18, 2019 order

as a product of her attorney's carelessness and lack of proper diligence. Defense

counsel's failure here is not qualitatively different from that found insufficient

by the Supreme Court in Hartsfield.


5
  We would note that in explaining its imposition of a standard more stringent
than the good cause standard applicable when a party fails to appear for
arbitration, the Court alluded to the fact that the failure to appear should be
viewed as if the party had inadvertently defaulted and applied the Rule 4:50
good cause standard because those movants "have not had an opportunity to
argue the merits of their case in court." Hartsfield, 149 N.J. at 618. On the other
hand, the Court recognized that "most parties seeking relief for failure to file a
timely petition for trial de novo have had an opportunity to argue the merits of
their case before an arbitrator." Ibid. Defendant here missed the opportunity to
argue her case before the arbitrator, so it is perhaps questionable whether a party
so situated as this defendant should be entitled to the looser "good cause"
standard rather than the "exceptional circumstances" standard. Had it been
asserted, this would be a novel argument. But since defendant has not urged the
application of a different standard in these unusual circumstances, and neither
party has briefed it, we decline to consider it further.
                                                                           A-1986-19T2
                                       14
      The one thing that is different, however, is the fact that the judge's ruling

on the motion to vacate the confirmation order reflected an intent to provide

defendant with the rights permitted a party at the conclusion of an arbitration:

the right to file a demand for a trial de novo "within 30 days." Despite her

understandable incredulity over what followed, the judge recognized her own

"contribut[ion]" to defendant's "confusion" about when the thirty-day period

would end. Indeed, while intending to provide thirty days, the judge's order

allowed only twenty-eight days. By filing the notice on the twenty-ninth day

following the order's entry, it can be said defense counsel substantially complied

even though the deadline imposed by the judge's order was breached. Coupling

those circumstances with the impact a contrary decision would have on

defendant, the judge deemed it appropriate to view the filing, on October 17,

2019, of defendant's notice of trial de novo as timely.

      Although it is difficult to imagine a closer case, we cannot conclude that

the judge abused her discretion in this regard.

      Affirmed.6




6
  A few days before oral argument, defendant moved in this court for a remand,
citing new evidence that would further amplify an alleged meritorious defense.
In light of our disposition of this appeal, that motion will be dismissed as moot.
                                                                           A-1986-19T2
                                       15